Citation Nr: 1707685	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  08-38 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for peripheral neuropathy (on a direct basis).

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for peripheral neuropathy.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January to October 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The issues currently on appeal were previously before the Board in August 2012 at which point they were remanded for further development.  

In January 2015, the Board denied the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for peripheral neuropathy, to include entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Court granted the Joint Motion for Remand filed by representatives for both parties, vacating the Board's decision regarding these issues, and remanding the claim to the Board for further proceedings consistent with the joint motion.  The Board recognizes that the January 2015 Board decision also denied entitlement to service connection for disability manifested by tinnitus and vertigo, to include entitlement compensation under the provisions of 38 U.S.C.A. § 1151.  However, the Veteran did not appeal that issue to the Court, and thus it is deemed abandoned and not before the Board.  

The Board remanded the claims in March 2016 and they have been returned to the Board for adjudication.  

The issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Unfortunately, the Board finds that further action on the claim is warranted, even though such will, regrettably, further delay an appellate decision on the matter.   

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure [sic] compliance."  Id.   

This case was previously remanded, in part, to obtain all VA treatment records, including those documenting the Veteran's 1985 cisplatin containing chemotherapy treatment.  In the case that the records were unavailable, the RO was instructed to notify the Veteran of their unavailability and document all notifications in the claims file.  

The Board notes that, after the last remand, the RO obtained VA treatment records dating back to 2002 and requested from the Veteran any outstanding treatment records by way of a June 2016 letter.  However, there is no indication of whether the RO sought to obtain and associate with the record the VA treatment records dating back to the Veteran's 1985 treatment for testicular cancer, to include the provision of the cisplatin containing chemotherapy.  And, the record is devoid of any notification to the Veteran that the requested records were deemed unavailable.  These records are important for the disposition of the case, because the Veteran is claiming entitlement to service connection for peripheral neuropathy (on a direct basis), and entitlement compensation under the provisions of 38 U.S.C.A. § 1151 for peripheral neuropathy based on lack of informed consent.

Therefore, on remand, all VA clinical records regarding the Veteran's testicular cancer and cisplatin chemotherapy, including those concerning his treatment for testicular cancer dating back to 1985, are to be associated with the Veteran's claims file.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  All efforts to obtain these records must be documented in the claims file.  The Veteran must be notified of any records that are unavailable and all such notification must be documented in the claims file.

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is inextricably intertwined with the issue of entitlement to service connection for peripheral neuropathy, to include entitlement under the provisions of 38 U.S.C.A. § 1151.  The October 2012 psychiatric examination report indicated that the Veteran's anxiety disorder is due to "his many serious medical problems and financial worries."  Thus, the Veteran's peripheral neuropathy is one of the Veteran's many serious medical problems such that the outcome of the Veteran's claim of entitlement to service connection for peripheral neuropathy could have a significant impact on the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the appropriate remedy is to defer consideration of the claim of entitlement to service connection for an acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any treatment records pertaining to the Veteran's VA treatment for testicular cancer, to include cisplatin therapy.  The Veteran has indicated he received this treatment from the New Orleans, Louisiana, VA Medical Center in 1985.  See April 2013 and June 2016 statements from the Veteran.   

In particular, documentation of Veteran's informed consent concerning the provision of cisplatin containing chemotherapy should be obtained and associated with the claims file.  

The Veteran must be notified of any records that are unavailable and the efforts VA made to obtain the records.  He should be provided a description of any further action VA will take concerning his claim and advised to submit any such records that are in his possession.  

All efforts to obtain the records and the notification to the Veteran must be documented in the claims file.

2.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims Remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




